Case 4:17-cr-00033-RAJ-RJK Document 102 Filed 07/16/20 Page 1 of 6 PageID# 1263



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA                               FILED
                                     Newport News Division

                                                                                       JUL 1 6 2020
 ADRIAN D. BRIGGS,
                                                                                 clerk;u.a. districTcourt
                                                                                        NORFni   ^/A
                Petitioner,

        V.                                             CRIMINAL ACTION NO. 4:17-cr-33


 UNITED STATES OF AMERICA,

                Respondent.


                           MEMORANDUM OPINION AND ORDER


        Before the Court is Adrian D. Briggs' ("Petitioner") Motion for Compassionate Release

 Pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF No. 95. The Government opposed the motion, and

 Petitioner filed a reply. ECF Nos. 100, 101. Having been fully briefed, this matter is ripe for

 judicial determination.

                              I. FACTUAL AND PROCEDURAL HISTORY


        On August 11, 2016, Petitioner, while on supervised probation, used a firearm to steal a

 vehicle from a victim in Newport News. ECF No. 65. On April 11, 2017, Petitioner was named in

 a two coimt Indictment charging Petitioner with Carjacking and Brandishing a Firearm in

 Furtherance of a Crime of Violence. ECF No. 1. On August 31, 2017, Petitioner was found guilty

 by a jury on both counts. ECF No. 55. On November 29, 2017, this Court sentenced Petitioner to

 a total of 144 months in prison and 3 years of supervised release. ECF Nos. 69, 73.

        Petitioner, age 23,is currently incarcerated at FCI Beckley. ECF No. While at FCI Beckley,

 Petitioner has been involved in five incident reports, including possessing a dangerous weapon.

 ECF No.100 at 16. Though Petitioner signed up to enroll in educational and vocational classes, he



                                                 1
Case 4:17-cr-00033-RAJ-RJK Document 102 Filed 07/16/20 Page 2 of 6 PageID# 1264



 has not completed any classes. ECF No. 95 at 3. On April 10, 2020, Petitioner made a written

 request for compassionate release to the Warden at FCI Beckley. Id. The Warden denied

 Petitioner's request on April 23, 2020. ECF No. ECF No. 95-2.

        On April 9, 2020, Petitioner filed a pro se motion for compassionate release. ECF No. 90.

 On May 20, 2020, Petitioner, through counsel, filed a revised motion for compassionate release

 citing chest pains, shortness of breath, and the injuries he experienced from gunshot wounds he

 suffered in 2016. ECF No. 95. Petitioner also cites concerns regarding his inability to practice

 social distancing while in prison. Id. Petitioner requests that this Court allow him to finish out the

 remainder of his sentence on home confinement. Id.


        On June 4, 2020, the Government opposed the motion. ECF No. 100. Petitioner filed a

 reply on June 9, 2020. ECF No. 101. Petitioner's medical records were filed under seal. ECF Nos.

 96-98. Petitioner's projected date of release is on June 26, 2027.

                                      II. LEGAL STANDARD


 A. The Exhaustion Requirement

        A petitioner may bring a motion to modify his or her sentence "after the defendant has fully

 exhausted all administrative rights to appeal a failure of the Bureau of Prisons("BOP")to bring a

 motion on the defendant's behalf or the lapse of 30 days from the receipt of such a request by the

 warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1)(A). Accordingly,

 A petitioner seeking compassionate release is generally required to exhaust his or her

 administrative remedies prior to bringing a motion before the district court. Id.

 B. The Compassionate Release Standard

        As amended by the FIRST STEP Act, a court may modify a term of imprisonment on the

 motion of the petitioner after considering the factors set forth in 18 U.S.C. § 3553(a) if
Case 4:17-cr-00033-RAJ-RJK Document 102 Filed 07/16/20 Page 3 of 6 PageID# 1265



 "extraordinary and compelling reasons warrant such a reduction." 18 U.S.C. § 3582(c)(l)(A)(i).

 "Extraordinary and compelling reasons" was previously defined by the United States Sentencing

 Commission ("Sentencing Commission") in U.S.S.G. § 1B1.13, Application Note 1. Before the

 passage of the FIRST STEP Act, the Sentencing Commission provided that a sentence may be

 modified due to the petitioner's medical condition, age, or family circumstances and further

 defined the limits under which a sentence reduction may be given under those justifications.

 U.S.S.G. § 1B1.13, n. 1 (A)-(C). The Sentencing Commission also provided a "catch-all

 provision" that allowed for a sentence modification upon a showing of "extraordinary and

 compelling reason other than, or in combination with, the reasons described in subdivisions (A)

 through (C)." Id. at n. 1 (D). Use of the "catch-all provision" prior to the FIRST STEP Act was

 severely restricted because it required approval from the BOP before an individual could petition

 the district court for relief. Id.


         However, U.S.S.G. § 1BI.13 is now outdated following the passage of the FIRST STEP

 Act, which allows individuals to petition the district court directly without clearance from the BOP.

 As such, U.S.S.G. § 1B1.13 is merely advisory and does not bind the Court's application of §

 3582(c)(1)(A). McCoy v. United States, 2020 WL 2738225, at *4 (E.D. Va. May 26, 2020); see

 also United States v. Lisi, 2020 WL 881994, at =^3 (S.D.N.Y. Feb. 24, 2020)("[T]he Court may

 independently evaluate whether [petitioner] has raised an extraordinary and compelling reason for

 compassionate release ... [but § lB1.13's policy statement] remain[s] as helpful guidance to

 courts...."); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July II, 2019) ("[T]he

 Commission's existing policy statement provides helpful guidance on the factors that support

 compassionate release, although it is not ultimately conclusive"). A petitioner's rehabilitation

 standing alone does not provide sufficient grounds to warrant a sentence modification. 28 U.S.C.
Case 4:17-cr-00033-RAJ-RJK Document 102 Filed 07/16/20 Page 4 of 6 PageID# 1266



 § 994(t). In sum, the Court may consider a combination of factors, including but not limited to

 those listed in U.S.S.G. § 1B1.13, in evaluating a petitioner's request for a sentence modification

 under 18 U.S.C. § 3582(c)(l)(A)(i).

                                        III. DISCUSSION


 A. The Exhaustion Requirement

        Petitioner has met the exhaustion requirement prior to bringing his motion with the Court.

 On April 10, 2020, Petitioner made a written request for compassionate release to the Warden at

 FCl Beckley. ECF No. 95 at 3. On April 23, 2020, the Warden denied Petitioner's request. EOF

 No. ECF No. 95-2. More than 30 days have lapsed since Petitioner sent his request to the Warden,

 and therefore, Petitioner has satisfied the exhaustion requirement.

 B. Compassionate Release

        The Court now turns to whether Petitioner has set forth extraordinary and compelling

 reasons to justify his immediate release. According to Petitioner's motion and presentence report

("PSR"), Petitioner suffered multiple gunshot wounds in 2016. ECF No. 95. Petitioner notes that

 he continues to suffer from his injuries and has experienced chest pains and shortness of breath.

 Id. Petitioner also notes that given the rapid spread of COVlD-19, inadequate testing, and an

 inability to effectively practice social distancing measures while in prison, extraordinary and

 compelling reasons exist for his immediate release. Id. at 3-5.

        The Court does not find that Petitioner has set forth extraordinary and compelling reasons

 to justify his release. First, Petitioner does not show a particularized susceptibility to COVlD-19.

 While Petitioner suffered gunshot wounds in 2016, his medical records indicate that his gunshot

 wounds were treated. Petitioner's medical records neither reflect any issues with shortness of

 breath or chest pains nor does it indicate any underlying health issues that puts Petitioner at a
Case 4:17-cr-00033-RAJ-RJK Document 102 Filed 07/16/20 Page 5 of 6 PageID# 1267



 higher risk for serious illness if he contracts COVID-19.' There is also no support in the record

 that the medical staff at the BOP are unable to treat any of Petitioner's medical conditions.

         Second, while the Court understands the magnitude of the COVID-19 pandemic and its

 effect on prisons, the pandemic alone does not warrant compelling and extraordinary reasons for

 the release of all inmates. See United States v. Carter, No. 2:19-CR-00078, 2020 WL 3458598, at

 *5(S.D.W. Va. June 25,2020)(noting that while any number of COVID-19 cases within a prison

 is of great concern, "a generalized assertion of the existence of the pandemic alone cannot

 independently justify compassionate release"). Federal courts around the country have found that

 the pandemic may pose extraordinary and compelling reasons for petitioners with underlying

 health conditions that substantially increases the risk of severe illness if they contract COVID-19.

 United States v. Zukerman, 2020 WL 1659880, at *5 (S.D.N.Y. Apr. 3, 2020); United States v.

 Rodriguez, 2020 WL 1627331, at *7(E.D. Pa. Apr. I, 2020); United States v. Jepsen, No. 3:19-

 CV-00073(VLB),2020 WL 1640232, at *5(D. Conn. Apr. 1, 2020); United States v. Muniz, No.

 4:09-CR-0199-1, 2020 WL 1540325, at *2(S.D. Tex. Mar. 30,2020); United States v. Campagna,

 No. 16 CR. 78-01 (LGS),2020 WL 1489829, at *3(S.D.N.Y. Mar. 27, 2020). In doing so, courts

 routinely turn to the Centers for Disease Control and Prevention ("CDC") for guidance on

 individuals who may be at higher risk for serious illness if they contract the virus.^ Unlike the

 individuals in the above cases. Petitioner's medical records do no indicate that he is at increased

 risk for serious illness if he contracts the virus. Petitioner has otherwise failed to identify

 compelling and extraordinary reasons to justify his release.



        ' Centers for Disease Control and Prevention, "People Who are at Increased Risk for Severe Illness,"
        CDC.gov, available at https://www.cdc.gov/coronavirus/20I9-ncov/specific-groups/people-at-higher-
        risk.html
        ^ Centers for Disease Control and Prevention,"People of Any Age with Underlying Medical Conditions,"
        CDC.gov, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
        medical-conditions.html
Case 4:17-cr-00033-RAJ-RJK Document 102 Filed 07/16/20 Page 6 of 6 PageID# 1268



       Finally, the § 3553(a)factors weigh against Petitioner's compassionate release. Petitioner's

criminal history and the seriousness of his conduct remain unchanged. Petitioner committed the

underlying offenses of Carjacking and Brandishing a Firearm in Furtherance of a Crime of

Violence while on a supervised term of probation. ECF No. 65. By the time Petitioner committed

these violent offenses, he was convicted ofsix other crimes as an adult, including a firearm offense.

Id. Petitioner is 23-years old. While at FCI Beckley, Petitioner has not completed any of the

educational or vocational courses. ECF No. 95. Petitioner has also been involved in five incident


reports, including possessing a dangerous weapon. ECF No. 100. To date. Petitioner has served

only a small percentage of his term ofincarceration and could benefit from correctional treatment.

See 18 U.S.C. § 3553(a)(2)(A)-(D). Given the circumstances in Petitioner's case, the Court finds

that Petitioner poses a high risk for recidivism and is a danger to the community. Thus,Petitioner's

immediate release, or request for home confinement, is inappropriate at this time.

                                           IV. CONCLUSION


       For the foregoing reasons. Petitioner's Motion is DENIED.

       The Clerk is DIRECTED to send a copy of this Order to the Petitioner, the United States

Attomey, the United States Probation Office, the Federal Bureau of Prisons, and the United States

Marshals Service.


       IT IS SO ORDERED.


Newport News, Virginia
July/i» 2020
                                                                   Raymond A.Jfackson
                                                                   United States District Judge
